


110 HR 5894 IH: Emergency Housing Assistance Act of

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5894
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Ms. Moore of
			 Wisconsin introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide funding for the Emergency Food and Shelter
		  Program of the Federal Emergency Management Agency for housing-related
		  assistance needed to prevent homelessness of families in connection with
		  foreclosures on their residences.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Housing Assistance Act of
			 2008.
		2.Funding for
			 Emergency Food and Shelter Program
			(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for fiscal year 2008, $300,000,000 to remain
			 available until expended, for grants under the Emergency Food and Shelter
			 Program under title III of the McKinney-Vento Homeless Assistance Act (42
			 U.S.C. 11331 et seq.). Of any amounts made available pursuant to this section
			 not more than 3.5 percent may be used for the costs of administration.
			(b)UsesNotwithstanding section 313(a) of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11343(a))—
				(1)grants to the Emergency Food and Shelter
			 Program National Board (in this subsection referred to as the National
			 Board) made under this section, and any monies received by any private
			 nonprofit organization or local government from the National Board from such
			 amounts, may be used solely for housing-related assistance needed to prevent
			 homelessness in connection with the foreclosure on a dwelling occupied by an
			 eligible family, which shall include relocation expenses, security and utility
			 deposits, mortgage payments, rent payments, utility payments, and other
			 foreclosure or eviction prevention expenses;
				(2)an eligible family
			 may receive assistance under this section for no more than 3 months;
				(3)assistance under
			 this section shall be provided directly to mortgage servicers, property
			 managers, utility companies, or other entities necessary to prevent the
			 homelessness of the eligible family; no funds shall be provided directly to the
			 eligible family; and
				(4)to ensure that
			 funds are only used for the purposes specified in paragraph (1), the National
			 Board and any private nonprofit organization or local government receiving
			 monies from the National Board shall maintain such monies in an account
			 separate from other funds provided under the Emergency Food and Shelter
			 Program.
				(c)DefinitionsFor
			 purposes of this section:
				(1)Eligible
			 familyThe term
			 eligible family means a family, including a single-person
			 family, that—
					(A)owns or rents a
			 dwelling subject to foreclosure or a unit in a dwelling subject to
			 foreclosure;
					(B)is legally
			 responsible for the rent or mortgage payment on the dwelling subject to
			 foreclosure or a unit in the dwelling subject to foreclosure; and
					(C)does not have the
			 financial resources to avoid becoming homeless if the dwelling the family
			 occupies is foreclosed upon.
					(2)DwellingThe
			 term dwelling means a property consisting of from one to four
			 dwelling units, a multifamily property consisting of five or more dwelling
			 units, or a dwelling unit in such a multifamily property.
				
